           Case 3:21-cv-00382-MEM Document 8 Filed 03/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAURA JACKSON,

                      Plaintiff,

      v.                                                  CIVIL ACTION
                                                          NO. 20-5500

RYAN BRIGHTWELL and SWIFT
TRANSPORTATION COMPANY OF
ARIZONA, LLC,

                      Defendants.


                                        ORDER

      AND NOW, this 1st day of March 2021, upon consideration of Defendants’

Motion to Transfer Venue (ECF No. 5), and Jackson’s Response (ECF No. 6), it is hereby

ORDERED that the Motion is GRANTED. The Clerk of Court shall TRANSFER the

case to the United States District Court for the Middle District of Pennsylvania.


                                                      BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                      _________________________
                                                      GERALD J. PAPPERT, J.




                                            1
